Citation Nr: 1427221	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension from January 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served on active duty from September 1944 to June 1946 and from January 1948 to October 1951.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a raring decision in July 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2010, the Appellant did not appear at hearing before the Board, which was scheduled at her request. 

In January 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For the years from 2008 to 2014, the Appellant's countable annual income exceeded the maximum annual rate of improved death pension (MAPR) for nonservice-connected death pension benefits. 





CONCLUSION OF LAW

For the years from 2008 to 2014, the criteria for entitlement to nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter, dated in January 2012.  As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).


To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in January 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the income data from the Social Security Administration. 

In January 2012, VA asked the Appellant to submit evidence that her countable income did not exceed the rate for death pension, including any unreimbursed medical expenses, which could be deducted for her countable income if the expenses exceeded 5% of the maximum annual rate of improved death pension.  The Appellant responded with income information in May 2013.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Death Pension Benefits

Death pension benefits are payable to a surviving spouse of Veteran, whose death was not related to service or to a service-connected disability.  


A surviving spouse is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; and, if the surviving spouse meets the specific income and net worth requirements.  38 U.S.C.A. § 1541. 

Evidence 

During the two periods of service from September 1944 to June 1946 and from January 1948 to October 1951, the Veteran served more than 90 days during two periods of war, World War II and the Korean conflict.  38 C.F.R. § 3.2(d), (e).  The Veteran died in November 2007. 

In January 2008, the Appellant submitted a claim for VA death benefits, which included a claim for the cause of death, dependency and indemnity compensation under 38 U.S.C.A. § 1318, accrued benefits, and death pension.  38 C.F.R. § 3.152(a). 

In July 2008, the RO denied service connection for the cause of the Veteran's death, dependency and indemnity compensation under 38 U.S.C.A. § 1318, and accrued benefits.  The RO granted the Appellant death pension from December 1, 2007, to January 1, 2008, when the benefit was terminated, because the Appellant's annual income exceeded the maximum annual rate of improved death pension (MAPR).

After the Appellant was notified of the adverse determination and of her appellate rights she appealed only the denial of death pension from January 1, 2008.  

The maximum annual pension rate is increased from time to time and the rate is  published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.


In determining entitlement to improved pension, payments of any kind from any source are counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  Nonrecurring income (i.e., income received or anticipated on a one-time basis during a 12-month annualization period, such as an inheritance) is counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a). 

Certain unreimbursed medical expenses may be excluded from countable income for the 12-month annualization period within which they were paid.  38 C.F.R. § 3.272(g).  For example, amounts which have been paid within the 12 month annualization period for medical expenses will be excluded from the amount of annual income, regardless of when the indebtedness occurred.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

As of December 1, 2007, the MAPR was $7,498.00.  Five percent of the amount was $375.00.

As of December 1, 2008, the MAPR was $7,933.00.  Five percent of the amount was $397.00.  The rate remained in effect until December 2011.

As of December 1, 2011, the MAPR was $8,219.00.  Five percent of the amount was $410.00.

As of December 1, 2012, the MAPR was $8,359.00.  Five percent of the amount was $417.00.

As of December 1, 2013, the MAPR is $8,485.00.  Five percent of the amount is $424.00.


In her application for death benefits, the Appellant reported that she was receiving Social Security Administration (SSA) benefits of $784.00 per month, that she had $47.00 in cash or bank accounts and that she would not be receiving wages or salary for the next 12 months.  

Information from the Social Security Administration shows that the Appellant was paid $888.40 a month as of December 2007 and $888.00 per month as of February 2008.  The Appellant's countable income for 2008 amounts to $10,703.  This amount is reached by tallying her total SSA benefits of $10,656. ($888.00 x 12) plus $47.00 in cash or bank accounts.  The Appellant submitted a medical expense summary for the first 8 months of 2008, which showed a total amount of $133.00, which does not exceed 5% of the MAPR of $397.00 in 2008.  Accordingly, the Appellant's annual countable income in 2008 was $10,703, exceeding the applicable MAPR of $7,498.00.

SSA information shows that the Appellant was pain $939.00 per month in 2009, 2010, and 2011.  The Appellant did not submit an Improved Pension Eligibility Verification Report or any additional information for these years.  The Appellant's countable income for 2009, 2010, and 2011 was $11,268.00.  The annual countable income exceeds the applicable MAPR of $7,933.00.

SSA information shows that the Appellant was pain $937.00 per month in 2012.  The Appellant did not submit an Improved Pension Eligibility Verification Report or any additional information.  The Appellant's countable income for 2012 was $11,676.00.  The annual countable income exceeds the applicable MAPR of $8,219.00.





In May 2013, the Appellant submitted an updated income and expense report.  She indicated that she was receiving $990.00 per month from SSA.  Cash or bank accounts and gross wages or salary was shown to be $0.00.  The Appellant did not include any information regarding medical expenses.  Based on the SSA information, the Appellant's countable income for 2013 was $11,880.00, which exceeds the applicable MAPR of $8,359.00.

SSA information shows that the Appellant was pain $1004.00 per month in 2014.  The Appellant did not submit an Improved Pension Eligibility Verification Report or any additional information.  As of June 2014, the Appellant's countable income for 2014 is over $6,000.00.  The estimated annual countable income for 2014 is over $12.000.00, which exceeds the applicable MAPR of $8,485.00.

As the countable income exceeds the applicable maximum annual pension rate for each year since the Veteran's death and as there is no evidence of expenses to deducted, such as unreimbursed medical expenses that exceed 5% of MAPR, the Appellant does not qualify for death pension, because of excess countable income. 


ORDER

Entitlement to nonservice-connected death pension from January 1, 2008, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


